Fourth Court of Appeals
                                           San Antonio, Texas
                                                    May 26, 2022

                                               No. 04-21-00331-CR

                                         John Darrick RITTENBERRY,
                                                    Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 198th Judicial District Court, Kerr County, Texas
                                          Trial Court No. B20109
                                 Honorable Rex Emerson, Judge Presiding


                                                   ORDER
       Appellant’s brief originally was due on December 29, 2021. On February 21, 2022, Mr.
Patrick Maguire, appellant’s appointed counsel, filed a “Motion to Abate Appeal and for
Appointment of New Counsel,” in which he stated he had a conflict of interest in representing
appellant.1 On February 1, 2022, we granted the motion and abated this case to the trial court for
appointment of new counsel. On April 22, 2022, a supplemental clerk’s record was filed
containing a copy of the trial court’s order appointing Mr. Oliver Neel as appellant’s counsel.
On April 26, 2022, this court ordered Mr. Neel to file appellant’s brief no later than May 26,
2022.
        On May 24, 2022, Mr. Neel filed an unopposed motion requesting a thirty-day extension
of time in which to file the brief. The motion is GRANTED, and Mr. Neel is ORDERED to file
appellant’s brief no later than June 27, 2022. Because of the delays already incurred in this
appeal, Mr. Neel is cautioned that further requests for an extension of time will be disfavored in
the absence of extraordinary circumstances.



                                                                _________________________________
                                                                Irene Rios, Justice

1
    Counsel states he acted as the magistrate in appellant’s underlying criminal case in December 2019.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court